Citation Nr: 0524624	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2003, a statement of 
the case was issued in January 2004, and a substantive appeal 
was received in March 2004.  The appellant in this case is 
advancing her claim for VA benefits based on her claim that 
her deceased husband had valid service for VA benefit 
purposes. 


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant's husband have not 
been met.  38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act 2000 (VCAA) 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been informed of the reasons for the 
appealed decision, and furnished a copy of a January 2004 
statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to the claim 
on appeal.  

Moreover, in a March 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim.  
The RO notified the appellant that to help in verifying her 
husband's service, she should submit a copy of PA AGO Form 
23, Affidavit for Philippine Army Personnel, or any proof of 
military service.  She was furnished the name and address of 
the Adjutant General of the Armed Forces of the Philippines 
where she could secure the necessary information.  The March 
2003 letter also gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the March 
2003 VCAA letter, the RO determination letter, and the SOC, 
when viewed collectively, substantially complied with the 
specific requirements of Quartuccio in that these 
communications identified evidence to substantiate the claim, 
set forth the relative duties of VA and the claimant to 
obtain evidence, and implicitly informed the claimant of the 
need to submit all pertinent evidence pertaining to her 
claim.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the appellant.  VA verified the type of service the 
appellant's husband had through the National Personnel Record 
Center (NPRC).  The appellant has not identified any 
additional evidence pertinent to his claim for legal 
entitlement to VA benefits, not already of record and there 
are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

The appellant is advancing her claim for VA benefits based on 
the service of her late husband.  She claims that her husband 
was a "veteran" and that she is entitled to benefits as his 
surviving spouse.   A death certificate of record reflects 
that her husband died in October 1996.  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant filed a claim for VA death 
benefits based on deceased husband's service in the United 
States military during World War II.  The RO attempted to 
verify the service of the appellant's husband.  In May 2003, 
the National Personnel Records Center (NPRC) certified that 
the decedent had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in the 
service of the United States of America.

The appellant has submitted documents from the Philippine 
government in an attempt to prove her husband had qualifying 
military service, including a December 2003 Certification 
from the Armed Forces of the Philippines.  However, as 
indicated above, however, the NPRC certified in May 2003 that 
the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including as a recognized 
guerrilla in service of the United States of America.  The 
Court has held that " VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  No 
additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received 
to warrant recertification in this case.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied.   

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims in Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet. App. Aug. 5, 2005) which 
appears to question the impact of 38 C.F.R. § 3.203 on the 
question of verification of service.  As noted earlier, 38 
C.F.R. § 3.203 provides that VA may accept evidence submitted 
by a claimant without verification from the service 
department if it meets certain criteria.  First of all, the 
regulation appears to be permissive as evidenced by use of 
the word "may."  Secondly, 38 C.F.R. § 3.41 states that for 
Philippine service the period of active service will be the 
date certified by the Armed Forces.  Under 38 C.F.R. 
§ 3.1(a), "Armed Forces" means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  In view of these regulatory 
provisions, the Board concludes that "service department" 
means the appropriate unit of the Armed Forces responsible 
for certifying service.  Therefore, even if one assumes for 
the sake of argument that documents from the Philippine 
military are contemplated under 38 C.F.R. § 3.203, the Board 
must conclude that a certification from the Armed Forces as 
defined in 38 C.F.R. § 3.1 must be afforded conclusive weight 
in view of 38 C.F.R. § 3.41.  This would be the result 
regardless of whether or not a claimant submits any 
documentation before the RO obtains certification of service 
from the Armed Forces. 


ORDER

The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


